DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: traction unit in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	Note that the “control means” of claim 1, which controls the steering, acceleration and deceleration of the traction unit; “means for controlling elevation and descent” (2:3) are considered to meet the presumption and invoke treatment under this section.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The control means is not sufficiently provided for including processing hardware and software to control the traction unit as claimed.  Note that while user interface components of the control means are provided for such as thumbwheels (clm 3); push buttons (clm 4); etc. they are a portion of the input for controlling the traction unit however are not considered to fully perform the recited functions.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Consideration under 35 USC 112(f) presents clarity issues with defining the recited “control means” and “means for controlling” as discussed above. The corresponding structure for providing the recited functions are not clear from the description as a traction unit such as a drone typically is provided with its own control means comprising a motor/actuator and electronic processing components.  The intended scope of each “means” is unclear. Note that steering and acceleration control requires actuation/motivation of a device component; elevation controls are normally understood to include sensors and software which communicate with a motor control.  See also claim 8 reciting a control unit and communications unit separately claimed which are considered to provide a controlling function of such traction unit control system.
Furthermore “any of the known means” and the use of examples within parentheses (11:3-4) is indefinite.  “allow for a proportional action on the traction unit” (13: 3) is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 11, 14 and 16  are rejected under 35 U.S.C. 102(a)1 as best understood as being anticipated by Sells (US 2012/0060738).
Sells discloses a control bar 20 for controlling a traction unit  11 comprising a support structure 17 attached to harness 15 and with control means to control the steering (push buttons/pressure sensors 26, 27) and acceleration/deceleration (at least third buttons 30/31 positioned as claimed) of the traction unit 11; see figures 2 and 6, para. 22.  Regarding claim 16, note that the traction unit of applicant’s invention is disclosed as a drone or similar device.  The unmanned propulsion device (jetski type) of Sells is considered such a device paired/assembled to the control bar 20 with integral control means.  Regarding claim 8, Sells discloses control module 25 and wireless communication module 40; see para. 22-23.
Regarding claim 5, Sells discusses attitude sensing and control elements including a MEMS for steering control considered to include a gyroscope for right and left control; see para. 26, 28.
Claims 1-4, 6, 8, 11, 13-14 and 16  are rejected under 35 U.S.C. 102(a)1 as best understood as being anticipated by Kimchi (US 10,745,132).
Kimchi discloses a control bar 200 for controlling a traction unit (UAV) 800 comprising a support structure attached to harness 250 and with control means 410, 414, 416, 418, 424, 426 (at least three push buttons as claimed (fig. 4), touch/pressure sensors, rotatable thumbwheel members 406) for controlling the traction unit steering and acceleration/deceleration; see col. 3, lines 32+; col. 5, lines 49+ via wireless transmission by control unit 600 and communication unit 616; see col. 9, lines 9+.
Regarding claim 2, the control bar has means for controlling elevation and descent; see fig. 11; (6:16-18).
   Regarding claim 13, the elevation control is considered proportional to the user input.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sells (US 2012/0060738) in view of La Berbera (US 2007/0096948).
Sells while providing for battery powered components does not disclose rechargeable battery and ability to be recharged at a recharging point.  La Berbera however teaches a remote communication handle control component comprising wireless signal control powered by a rechargeable battery pack inherently able to be recharged at a recharging point; see para. 22.  It would have been obvious to one of ordinary skill in the art to provide a rechargeable system as taught by La Berbera in the invention to Sells for avoiding waste.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sells (US 2012/0060738) in view of Heuschober (US 3,850,130).
Sells provides for battery powered control means not powered by a cable as claimed.  Heuschober however teaches a water ski towing device comprising handle controls 17a electrically connected via power wires/cables from a powered traction unit; see figures 3 and 6. It would have been obvious to one of ordinary skill in the art to provide a power cable as taught by Heuschober in the invention to Sells as a power substitution for batteries.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sells (US 2012/0060738) in view of Nichols et al. (US 3,828,717).
Sells does not directly disclose an asymmetric triangle support structure however Nichols et al. teach a waterski apparatus with a control handle comprising single piece support structure 58 in the shape of an asymmetric triangle; see figure 8.  It would have been obvious to one of ordinary skill in the art to provide the support structure of Nichols et al. in the invention to Sells for ergonomic benefit.
Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi (US 10,745,132) in view of Hu et al. (US 2016/0070264).
Kimchi provides for variations of control means however not directly discussing a joystick or voice control as claimed.  Hu et al. teaches variations of UAV control means including a joystick or voice control means for user input; see para. 105.  It would have been obvious to one of ordinary skill in the art to provide user input means as taught by Hu et al. in the control bar device of Kimchi for active control operation of the UAV.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1759